OIGINAL                                               12/29/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 06-0544


                                        PR 06-0544                                 F:LED
                                                                                  DEC 2 9 2020
 IN RE PETITION OF BROOKS SIEGEL FOR
 REINSTATEMENT TO ACTIVE STATUS IN                                   o D EiRkowI
                                                                             .sn Guprereme
                                                                                      enwocl
                                                                                           Court
                                                                                State of Montana
 THE BAR OF MONTANA



       Brooks Siegel has petitioned this Court for reinstatement to active status in the State
Bar of Montana. Siegel was placed on inactive status on September 11, 2020, for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2020. Although the petition does not state this failure has now been remedied
or provide a copy of the letter from the State Bar of Montana confirming compliance, we
contacted the State Bar and obtained verification of Siegel's compliance with CLE
requirements for that reporting year. The Petition states that Siegel is not currently subject
to disciplinary proceedings and has not committed any acts or omissions sanctionable
under the Rules of Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Brooks Siegel for reinstatement to
active status in the State Bar of Montana is GRANTED.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this/614S day of December, 2020.



                                                       ?.......
                                                            Chief Justi

                                                                            fee....

                                                            if‘-e /-z-
Justices